Title: To John Adams from C. W. F. Dumas, 12 December 1783
From: Dumas, C. W. F.
To: Adams, John


          Monsieur,
            Lahaie 12e. Dec. 1783
          Je satisferai de mon mieux à votre desir dans l’honorée votre du 4e. court., concernant ce qui se passe sur les frontieres. Vous vous rappellerez d’abord, que l’Empereur avoit révoqué le Traité de Barriere. Selon ce Traité, qui n’a jamais été observé dans tous ses points ni d’un côté ni de l’autre, certains petits Territoires étoient cedés à la rep. près de ses Forts en Flandres en 1715 & 1718. Si vous regardez la Carte, vous trouverez l’embouchure de l’Escaut, & par conséquent la Navigation d’Anvers, fermée par les deux Forts hollandois, de Lillo au N. Est & Liefkenshoek au S. Ouest de la riviere. En suivant le rivage du coté de ce dernier fort vers le N. Ouest, vous verrez la miserable village & terre marécageuse de Doel, le tout ne valant pas, dit-on, 1000 Ducats, & qui est dans le cas de ces territoires de la Barriere. Autre fois la Garnison de Liefkenshoek enterroit ses morts dans le cimetiere de l’Eglise de ce village: Mais, depuis plusieurs années, elle enterroit dans les fossés du Fort. Au mois d’Octobre passé, un Soldat meurt à Liefkenshoek, &, sous prétexte qu’il étoit Catholique, & devoit pourrir en terre benite, le Com̃andant le fait enterrer à Doel avec un Cortege de 30 hom̃es armés dit-on à cartouches & bayonettes. Le Bailli Autrichien allegue l’ordre de l’Empereur qui défend à touts Militaires étrangers de marcher sous les armes sur son territoire, verbalise, met arrêt sur la troupe hollandoise, qui, ne se laissant pas arrêter, retourne au Fort. Peu de jours après, Mille, tant fantassins que cavaliers de Gand, par ordre de la Cour de Bruxelles, marchent, par le territoire de la rep. c’est-à-dire, par un chemin plus long, afin de pouvoir user de représailles, & vont jetter le cadavre déterré dans les fossés de Liefkenshoek; quelques autres jours après, ils occupent aussi le fort St. Donat & quelques redoutes près de L’Ecluse en Flandres, situés Sur un semblable petit territoire en litige depuis la révocation arbitraire du Traité de Barriere. Ces voies de fait ont été suivies de Mémoires de la Cour de Bruxelles, remis au Ministre de la rep. à Bruxelles, d’autres présentés ici par Mr. De Reischach, où, entre autres, on demande satisfaction de l’insulte com̃ise par la garnison de Liefkenshoek, avec quelques insinuations doucereuses sur un accom̃odement amiable de toutes choses. Les républicains ici ne doutent pas, que cette noise n’ait été suscitée par le D—— de B. W. & par les mauvais Conseillers, tous ses créatures, qu’il a laissés au Pce. en quittant, & enfin par plusieurs Mines. étrangers tant ici qu’à Londres, qui forment, disent-ils, avec les Anglomanes de ce pays, une Cabale, pour détacher la Rep. de la Frce., & la rembarquer dans l’ancien systême Anglo-Autrichien.
          On assure, que peu après l’occupation du fort St. Donat, &c. l’Envoyé de l’Empr. eut un Entretien avec le St——r, que celui-ci se pressa de noter par écrit, qu’il montra à quelques membres du Gouvernemt., mais qui ne fut point goûté, portant que l’Empr., dans sa réponse (encore à faire) aux propositions provisionelles de L. H. P. consentira sans doute avec plaisir à la Com̃ission proposée pour arranger les frontieres; mais que, com̃e la Gr. Br. avoit été garante du Tr. de Barre. annullé recem̃ent par l’Empr., sa M. desiroit que la rép. achevât la paix le plutôt le mieux, separémt. & sans la Fce., avec la Gr. Br., parce qu’il convenoit que celle-ci garantît aussi ces nouveaux arrangemens.— Cette anecdote a reçu depuis un degré de probabilité de plus, par la proposition du D. de Manchr. aux plenipes. de la rep. à Paris, de régler le Traité définitif séparément de la fce. soit à Lahaie ou à Londres.— Ces propositions, qui découvrent des vues hostiles dans les Cabinets de Londres & de Vienne contre la fce., n’étoient déjà nullement du goût des républicains d’ici, lorsque le 30 Nov. on reçut la nouvelle de la défaite des Angl. aux Ind. or., qui, jointe à celle que les Marates ont déjà violé la paix dont les Anglois se sont tant réjouis & vantés, doit faire conclure, que ces Repns. n’auront guere de peine à maintenir leur systême, contre la cabale qui voudroit les embarquer avec l’Empr. & les Angl. contre la fce. & la Pr.; car selon une autre anecdote, des plus accréditée, le R. de P. doit avoir écrit très-sérieusement à un gd. persge. ici, pour lui conseiller de se guérir de son Anglomanie, & de rétablir une boñe harmonie entre ces rep. & lui, pour son bien & intérêt & celui de sa maison; com̃e d’un autre côté il est clair que l’Empr., passionné pour s’agrandir du côté des Turcs, doit craindre, dès qu’il sera engagé avec eux, d’avoir le R. de Pr. & la Fce. sur les bras, & par conséquent aussi indirectement cette rep., Si elle n’est rengagée dans les liens de la Gr. Br.
          Voilà, pour le coup, assez de politique. Vous trouverez, Monsieur, une continuation désagréable de Stagnation dans l’Emprunt, causée surtout par celui que la Hollde. vient de résoudre en faveur de la Compe. des Indes or. de 8 millions de florins.
          Agréez, Monsieur, les respects de ma famille, & permettez que nous présentions ici nos amitiés à Mr. votre fils.
          Je suis avec grand respect, / De Votre Excellence / Le très-humble & très-obéissant / serviteur
          C.w.f. Dumas
         
          Translation
          Sir
            The Hague, 12 December 1783
          I will do my best to satisfy your desire expressed in your esteemed letter of the 4th of this month concerning what is happening on the frontiers. You will recall, first of all, that the emperor revoked the Barrier Treaty. According to this treaty, which was never observed in all its provisions by one side or the other, certain small territories were ceded to the republic near its fortresses in Flanders in 1715 and 1718. If you look at the map, you will find the mouth of the Scheldt, and thus navigation to Antwerp, shut by two Dutch fortresses: Lillo northeast and Liefkenshoek southwest of the river. If you follow the bank on the side of the latter fortress to the northwest, you will see the wretched village and swampy terrain of Doel, the whole of which, they say, is not worth 1,000 ducats and lies within one of those barrier territories. Formerly the Liefkenshoek garrison buried its dead in the cemetery of this village’s church but for several years has used the fortress’ ditches for burials. Last October a soldier died at Liefkenshoek, and under the pretext of his being a Catholic who had to be buried in sanctified ground, the commander had him buried at Doel by a cortege of thirty armed men, who, they say, had cartridges and bayonets. The Austrian bailiff, citing the emperor’s order forbidding all foreign military personnel from marching under arms in his territory, placed under arrest the Dutch troops, who, refusing to be arrested, returned to the fortress. A few days later a thousand troops from Ghent, as many infantrymen as cavalry, marched by order of the Court of Brussels through the territory of the republic, that is to say, by a roundabout route, in order to retaliate, and threw the disinterred body into the ditches of the Liefkenshoek fortress. Several days later they also occupied the St. Donat fortress and several redoubts near the canal locks in Flanders, situated on a similar small territory under dispute since the arbitrary revocation of the Barrier Treaty.1 Those assaults were followed by memorials from the Court of Brussels, delivered to the minister of the republic at Brussels, and others presented here by Baron von Reischach,2 in which, among other points, they demanded satisfaction for the insult committed by the Liefkenshoek garrison, along with several honeyed insinuations about an amicable accommodation of all matters. The republicans here have no doubt that this quarrel was instigated by the Duke of Brunswick-Wolfenbüttel and by the bad advisors, all his creatures, whom he bequeathed to the prince when he left,3 and also by several foreign ministers, both here and at London, who, it is said, are forming a cabal with the Anglomanes of this country to detach the republic from France and return it to the old Anglo-Austrian system.
          It is certain that not long after the occupation of the St. Donat fortress, etc., the emperor’s envoy had a meeting with the stadholder, which the latter hurried to put down in writing, and which he showed to several members of the government, but which was not to their liking. It stated that the emperor, in his response (still to come) to the provisional propositions of Their High Mightinesses, would undoubtedly consent with pleasure to the proposed commission to set the borders. But as Great Britain was the guarantor of the Barrier Treaty recently annulled by the emperor, His Majesty desired the republic to make peace with Britain as soon as possible, and without France, because it was suitable for Britain to also guarantee the new arrangements. This anecdote has since become somewhat more plausible with the Duke of Manchester’s proposal to the republic’s plenipotentiaries at Paris to settle the definitive treaty separate from France, at either The Hague or London. These proposals, which reveal the hostile views of the governments at London and Vienna toward France, were already not to the liking of the republicans here, when on 30 November news was received of the English defeat in the East Indies4 and that the Mahrattas had already violated the peace that the English so rejoiced in and boasted of. This news leads us to conclude that these republicans will not have much difficulty maintaining their position against the cabal that is trying to align them with the emperor and the English against France and Prussia. According to another anecdote from the most credible sources, the king of Prussia has written very seriously to a great personage here to counsel him to cure himself of his Anglomania and to reestablish a good harmony between this republic and himself, for his own good and self-interest as well as that of his house. On the other hand it is clear that the emperor, passionate about expanding in the direction of the Turks, must fear, once entangled with them, having the king of Prussia and France on his hands and by consequence and indirectly also this republic, if it has not resumed its ties with Great Britain.
          So, for the moment, enough politics. You will find, sir, a disagreeable continuation of the stagnation in lending, caused above all by the loan that Holland just undertook on behalf of the East India Company in the amount of eight million florins.
          Please accept, sir, the respects of my family, and permit us to extend here our friendly greetings to your son.
          I am with great respect, your excellency’s very humble and very obedient servant
          C.w.f. Dumas
        